DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 was filed after the mailing date of the Non-Final Rejection on 03/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 07/18/2022:
Claims 1-5, 7, 11-14, 21-22 are currently examined.  
Claims 6, 8-10 are cancelled.
Claims 21-22 are newly added.
Claims 15-20 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7, 11-14, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 5,472,461) (“Li” hereinafter).

Regarding claim 1, Li teaches a bonded abrasive article (see Li at C1 L5-6 teaching the disclosure generally relates to bonded abrasive bodies, and more specifically, to vitrified abrasive grinding tools, wherein tool is taken to meet the claimed article), comprising: 
a body (see Li at C2 L28 teaching vitrified abrasive bodies),
including a bond material comprising a vitreous material (see Li at C2 L29, L31 teaching these materials comprise… (b) a vitreous bond), 
the bond material defining a continuous three-dimensional phase extending through the body (see Li at C2 L28 teaching vitrified abrasive bodies).  One of ordinary skill in the art would appreciate that vitrified abrasive bodies would have bond material defining a continuous three-dimensional phase extending through the body;
abrasive particles having an average particle size (D50AP) (see Li at C2 L29-30 teaching these materials comprise… (a) an abrasive material, also see Li at C2 L67-C3 L1 teaching superabrasives are also known in the art, and see Li at C3 L39-41 teaching the average particle size of grains (sometimes referred to as “grits” of the abrasive material depends on a variety of factors).  The superabrasives having average particle size of grains is taken to meet the claimed abrasive particles having an average particle size (D50AP); 
a filler having an average particle size (D50F) (see Li at C2 L29, L32, L36-38 teaching these materials comprise… (c) an extender agent… (II) a combination of component c(i) with at least one nonreactive material having a low coefficient of friction… which is not hollow (c(ii)), and see Li at C5 L62-64 teaching the particle size of component c(ii) will usually be less than about 200 micrometers (numerical average particle diameter)).  Component c(ii) is taken to meet the claimed filler.  Component c(ii) has a numerical average particle diameter, thus meeting the claimed a filler having an average particle size (D50F); and 
a filler-to-abrasive particle size ratio (D50F/D50AP) within a range of at least 0.01 and less than 0.3 (see Li at C6 L10-13 teaching when grinding steel with an abrasive material like CBN… a preferred graphite particle size is usually in the range of about 75 to about 150 micrometers, and see Li at C3 L43-45 teaching in general… an average particle size for superabrasives is in the range of about 0.5 to 500 micrometers).  
In summary, the filler particle size is in the range of about 75 to about 150 micrometers, and the abrasive particle size is in the range of about 0.5 to 500 micrometers.  
One of ordinary would be able to determine the filler-to-abrasive particle size ratio (D50F/D50AP), which is 0.15 (75 ÷ 500) to 300 (150 ÷ 0.5).  The ratio 0.15 to 300 overlaps with the claimed a filler-to-abrasive particle size ratio (D50F/D50AP) within a range of at least 0.01 and less than 0.3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I);
wherein an amount of the filler is within a range of at least 5 vol% and not greater than 30 vol% based on a total volume of bond material and filler (see Li at C6 L22-26 teaching in general… the amount of c(ii) is in the range of about 1 to about 50 volume%... based on the total volume of vitreous bond (component b) and c(ii)… with a preferred level being about 4 to about 30 volume%).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	Li teaches that the preferred material for component c(ii) is graphite (see Li at C5 L65), however, Li also teaches examples of c(ii) are… wherein hexagonal boron nitride is featured in the list (see Li at C5 L59-60), thus meeting the claimed a filler comprising a nitride.
	Li also teaches that graphite and the other c(ii) materials described above are especially useful for abrasive bodies of the present disclosure because they neither react with nor are wet by the bond material (see Li at C6 L14-17).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, hexagonal boron nitride is listed as an example of component c(ii) or filler, and is suitable for its intended use.
As such, one of ordinary skill in the art would appreciate that Li teaches that hexagonal boron nitride is suitable as component c(ii) that neither react with nor are wet by the bond material, and seek those advantages by using hexagonal boron nitride as component c(ii) or filler.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace graphite with hexagonal boron nitride as a filler in the bonded abrasive as taught by Li because it is suitable as component c(ii) or filler that neither react with nor are wet by the bond material.

Regarding claim 2, Li teaches the limitations as applied to claim 1 above, and Li further teaches wherein the abrasive particles comprise boron nitride (see Li at C2 L67-C3 L2 teaching superabrasives are also known in the art… examples are… cubic boron nitride (CBN) is featured in the list), and 
the filler comprises boron nitride (see Li at C5 L59-60 teaching examples of c(ii) are… wherein hexagonal boron nitride is featured in the list).
 
Regarding claim 3, Li teaches the limitations as applied to claims 1 and 2 above, and as mentioned Li teaches cubic boron nitride (CBN) (see Li at C2 L67-C3 L2).  Li further teaches example 1 utilizing cubic boron nitride (CBN) as the abrasive (see Li at C7 L54, L58).  One of ordinary skill in the art would appreciate that the only abrasive particles utilized in example 1 is cubic boron nitride or there are 100% cubic boron nitride in example 1.  Thus, meeting the claimed wherein at least 90 vol% of the abrasive particles based on the total volume of the abrasive particles comprise boron nitride.

In addition, as mentioned, Li teaches that the preferred material for component c(ii) is graphite (see Li at C5 L65), however, Li also teaches examples of c(ii) are… wherein hexagonal boron nitride is featured in the list (see Li at C5 L59-60).  Li further teaches example 1, wherein the component c(ii) utilized is graphite (see Li at C7 L54, L63).  One of ordinary skill in the art would appreciate that only one type c(ii) is used in example 1.  
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, hexagonal boron nitride is listed as an example of component c(ii) or filler, and is suitable for its intended use.
As such, one of ordinary skill in the art would appreciate that since hexagonal boron nitride can replace graphite in the bonded abrasive taught by Li, then 100% of graphite can be replaced by 100% hexagonal boron nitride.  Thus, replacing 100% graphite with 100% hexagonal boron nitride would meet the claimed at least 90 vol% of the filler based on the total volume of the filler comprises boron nitride.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace 100% graphite with 100% hexagonal boron nitride in the bonded abrasive as taught by Li because hexagonal boron nitride is suitable for its intended use.

Regarding claims 7 and 22, Li teaches the limitations as applied to claim 1 above, and as mentioned, Li teaches examples of c(ii) are… wherein hexagonal boron nitride is featured in the list (see Li at C5 L59-60), meeting the claimed wherein the filler comprising a nitride (claims 7 and 22).
As mentioned, Li teaches when grinding steel with an abrasive material like CBN… a preferred graphite particle size is usually in the range of about 75 to about 150 micrometers (see Li at C6 L10-13).  However, Li also teaches the particle size of component c(ii) will usually be less than about 200 micrometers (numerical average particle diameter) (see Li at C5 L62-64), which overlaps with the claimed wherein the filler has an average particle size (D50F) within a range of at least 1 micron to not greater than 30 microns (claim 7), and wherein the filler has an average particle size (D50F) within a range of at least 3 micron to not greater than 15 microns (claim 22) because at least 1 micron to not greater than 30 microns and at least 3 micron to not greater than 15 microns are less than about 200 micrometers.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected less than about 200 micrometers as taught by Li as the particle size of component c(ii) or filler because there is a reasonable expectation of success that less than about 200 micrometers would be suitable.  
	
Regarding claim 11, Li teaches the limitations as applied to claim 1 above, and Li further teaches wherein a content of the vitreous bond material in the body is at least 5 vol% and not greater than 20 vol% based on the total volume of the body (see Li at C3 L61-64 teaching the amount of bond employed for a particular abrasive product depends on its intended use… generally… about 5 to 55 volume % will be used, with a preferable range being about 15 to about 45 volume %).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 12, Li teaches the limitations as applied to claim 1 above, and Li further teaches wherein a content of the abrasive particles in the body is at least 25 vol% and not greater than 50 vol% based on the total volume of the body (see Li at C2 L60-62 teaching the total amount of abrasive material present will usually be about 4 to about 56 volume % of the abrasive body).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 13, Li teaches the limitations as applied to claim 1 above, and Li further teaches wherein the abrasive particles have an average particle size particle size (D50AP) within a range of at least 40 microns to not greater than 1000 microns (see Li at C3 L43-45 teaching in general… an average particle size for superabrasives is in the range of about 0.5 to 500 micrometers).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 14, Li teaches the limitations as applied to claim 1 above, and Li further teaches wherein the body has a porosity of at least 20 vol% and not greater than 50 vol% (see Li at C2 L39-40 teaching the porosity of these abrasive bodies is in the range of about 1% to about 50%, based on volume).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 21, Li teaches the limitations as applied to claim 1 above, and Li further teaches wherein the filler-to-abrasive particle ratio (D50F/D50AP) is within a range of at least 0.05 to not greater than 0.15 (see Li at C6 L10-13 teaching when grinding steel with an abrasive material like CBN… a preferred graphite particle size is usually in the range of about 75 to about 150 micrometers, and see Li at C3 L43-45 teaching in general… an average particle size for superabrasives is in the range of about 0.5 to 500 micrometers).  
In summary, the filler particle size is in the range of about 75 to about 150 micrometers, and the abrasive particle size is in the range of about 0.5 to 500 micrometers.  
One of ordinary would be able to determine the filler-to-abrasive particle size ratio (D50F/D50AP), which is 0.15 (75 ÷ 500) to 300 (150 ÷ 0.5).  The ratio 0.15 to 300 overlaps with the claimed a filler-to-abrasive particle size ratio (D50F/D50AP) within a range of at least 0.05 and less than 0.15.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Goodfellow (Boron Nitride (BN) – Properties and Information on Boron Nitride) (“Goodfellow” hereinafter).

Regarding claim 4, Li teaches the limitations as applied to claim 1 above, and Li further teaches wherein the abrasive particles consist essentially of cubic boron nitride (see Li at C2 L67-C3 L2 teaching superabrasives are also known in the art… examples are… cubic boron nitride (CBN) is featured in the list).  Li further teaches example 1 utilizing cubic boron nitride (CBN) as the abrasive (see Li at C7 L54, L58).  One of ordinary skill in the art would appreciate that the only abrasive particles utilized in example 1 is cubic boron nitride or there are 100% cubic boron nitride in example 1.  Thus, meeting the claimed wherein the abrasive particles consist essentially cubic boron nitride or may only contain unavoidable impurities, and the amount of unavoidable impurities in the cubic boron nitride may not be greater than 0.1 vol% based on the total weight of the cubic boron nitride (see Applicant’s Specification at [0024]).

Li does not explicitly teach wherein the filler consists essentially of cubic boron nitride.


However, as mentioned, Li teaches that the preferred material for component c(ii) is graphite (see Li at C5 L65).  But, Li also teaches examples of c(ii) are… wherein hexagonal boron nitride is featured in the list (see Li at C5 L59-60).  Li further teaches example 1, wherein the component c(ii) utilized is graphite (see Li at C7 L54, L63).  One of ordinary skill in the art would appreciate that only one type c(ii) is used in example 1.  
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, hexagonal boron nitride is listed as an example of component c(ii) or filler, and is suitable for its intended use.
As such, one of ordinary skill in the art would appreciate since hexagonal boron nitride can replace graphite in the bonded abrasive taught by Li, then 100% of graphite can be replaced by 100% hexagonal boron nitride.  Thus, replacing 100% graphite with 100% hexagonal boron nitride would meet the claimed wherein the filler consists essentially of boron nitride.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace 100% graphite with 100% hexagonal boron nitride in the bonded abrasive as taught by Li because hexagonal boron nitride is suitable for its intended use.

However, Li does not explicitly teach that the boron nitride is cubic.
But, Li teaches that component c(ii) is also a good thermal conductor as compared to some of the other components in the abrasive body (see Li at C5 L57-59).  Li also teaches that graphite and the other c(ii) materials described above are especially useful for abrasive bodies of the present disclosure because they neither react with nor are wet by the bond material (see Li at C6 L14-17).  
In summary, Li teaches that component c(ii) is a good thermal conductor and they neither react with nor are wet by the bond material, and an example is hexagonal boron nitride.

Like Li, Goodfellow teaches boron nitride (see Goodfellow at Title teaching Boron Nitride (BN) – Properties and Information on Boron Nitride).  Goodfellow further teaches that boron nitride can be synthesized in hexagonal and cubic forms (see Goodfellow at page 1, paragraph 2). 
Goodfellow also teaches that both hexagonal boron nitride and cubic boron nitride have good chemical inertness (see Goodfellow at page 2, paragraphs 1, 6, 7, and 11), and cubic boron nitride has high thermal conductivity (see Goodfellow at page 2, paragraph 9).  Furthermore, Goodfellow teaches that cutting tools and abrasive components… have been developed using C-BN (or cubic boron nitride).
Additionally, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09.I). In this case, both the hexagonal and cubic forms of boron nitride have good chemical inertness and thermal conductivity, and are utilized in the abrasive field.  One of ordinary skill in the art would appreciate that based on the properties of hexagonal and cubic boron nitride, cubic boron nitride can be a substitute to hexagonal boron nitride.
As such, one of ordinary skill in the art would appreciate that Goodfellow teaches that cubic boron nitride is similar to hexagonal boron nitride in terms of chemical inertness and thermal conductivity that is used in abrasive, and seek those advantages by replacing the hexagonal boron nitride in the bonded abrasive as taught by Li.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the hexagonal boron nitride in the bonded abrasive as taught by Li with the cubic boron nitride as taught by Goodfellow because both the hexagonal and cubic forms of boron nitride have good chemical inertness and thermal conductivity, and are utilized in the abrasive field.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Yui et al. (US 2006/0137256 A1, cited in the previous office action)(“Yui” hereinafter).

Regarding claim 5, Li teaches the limitations as applied to claim 1 above, and Li further teaches any conventional vitreous bond composition can be used for component (b)… many of them are referred to as “glass frits” (see Li at C3 L53-55).  
As mentioned, Li teaches superabrasives are also known in the art… examples are… cubic boron nitride (CBN) is featured in the list (see Li at C2 L67-C3 L2), and examples of c(ii) are… wherein hexagonal boron nitride is featured in the list (see Li at C5 L59-60).  In summary, Li teaches that the abrasive particles and filler are a boron nitride.

Li does not explicitly teach wherein a difference of the coefficient of thermal expansion (CTE) between the filler comprising a nitride, the abrasive particles and the bond material is not greater than 1 ppm/°C.
Like Li, Yui teaches vitrified bond (see Yui at [0051] teaching the vitrified binder can be suitably selected based on the type of abrasive grain).  Yui further teaches for example, when manufacturing a vitrified cBN (or cubic boron nitride) grinding stone employing cBN abrasive grains as an abrasive grain, the vitrified binder can be, for example, borosilicate glass (see Yui at [0051]).
Yui also teaches to achieve adequate holding strength, the coefficient of thermal expansion of the vitrified binder desirably falls within a range of ±2x10-6(1/K) with respect to the coefficient of thermal expansion of the abrasive grains (see Yui at [0051]), wherein ±2x10-6(1/K) meets the claimed a difference of the coefficient of thermal expansion (CTE) between the filler comprising a nitride, the abrasive particles and the bond material is not greater than 1 ppm/°C (Kelvin, K has the same magnitude as the degree Celsius, oC).
As such, one of ordinary skill in the art would appreciate that Yui teaches borosilicate glass in a vitrified bond that is suitably selected based on the type of abrasive grain wherein the coefficient of thermal expansion of the vitrified binder desirably falls within a range of ±2x10-6(1/K) with respect to the coefficient of thermal expansion of the abrasive grains, and seek those advantages by replacing the conventional vitreous bond composition in the bonded abrasive as taught by Li.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the conventional vitreous bond composition in the bonded abrasive as taught by Li with the borosilicate glass as taught by Yue because borosilicate glass in a vitrified bond is suitably selected based on the type of abrasive grain wherein the coefficient of thermal expansion of the vitrified binder desirably falls within a range of ±2x10-6(1/K) with respect to the coefficient of thermal expansion of the abrasive grains.

Response to Arguments
Applicant’s narrowing amendments that incorporated “bonded” and “a bond material comprising a vitreous material, the bond material defining a continuous three-dimensional phase extending through the body” in claim 1, and arguments specifically there is no reason to modify Tian with the teachings of Soma as evidenced by Osaka because a ceramic bond lacks ductility and elasticity (see Applicant’s arguments at page 6, paragraph 3) have obviated the rejection based on the teachings of Tian and Soma.  However, upon further consideration, a new ground of rejection based on Li is set forth for the amended claim 1, as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735